Nelson, J.
Stowe, the agent, was authorized by the commissioner of Indian affairs to have the services performed for which he paid Warren, the interpreter. The law required the agent to execute this order. Rev. St. § 2058, p. 3(32. Warren was not forbidden to receive compensation for doing the work. Sections 1764 and 1765, Rev. St., do not apply to this case, for the employment was not in the line of his official duty as interpreter, and had no connection with it. It is only when extra and additional duties are imposed upon an officer as a part of his duty, and he is hound to obey or perform them, that such officer is not entitled to and cannot receive extra pay, unless it is fixed by law, and “the appropriation therefor explicitly states that it is for such additional pay,” etc.
2. In my opinion section 1, par, 2, Supp. Rev. St. p. 171, and section 5, act of 1864, granting land to the Lake Superior & Mississippi Railroad Company, and section 11, charter Northern Pacific Railroad Company, do not forbid the payment of freight by the defendant; and *808it was admitted in the argument that a sudden and unforeseen emergency had arisen, requiring prompt action in the interest of humanity. If so, an equitable credit, at least to the extent of the claim made by the defendant, should he allowed, under the act of March 81, 1797. See U. S. v. Lowe, 1 Dill. 585.
Judgment is ordered for defendants.
A provision in an act of congress, prohibiting persons holding office under the United States from receiving compensation for discharging the duties of any other office, does not apply to services entirely unconnected with their official position. U. S. v. Brindle, 4 Sup. Ct. Rep. 180.—[Ed.